DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-14 are pending and presented for examination.

Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A ground-truth data creation support system comprising: 
 	an input unit configured to input sensor data obtained by measurement with a sensor;
 	 a storage unit configured to store a code assigning model to assign codes associated with characteristics of sensor data to the sensor data and an activity inferring model to infer an activity of a person wearing the sensor based on the sensor data that has been assigned codes; 
 	a processing unit configured to infer an activity in a specific measurement time period of a person wearing the sensor, based on sensor data in the specific measurement time period, the code assigning model, and the activity inferring model; and 
 	an output unit configured to output the inferred activity in the specific measurement time period and codes assigned to the sensor data in the specific measurement time period.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “infer an activity in a specific measurement time period of a person wearing the sensor, based on sensor data in the specific measurement time period, the code assigning model, and the activity inferring model” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites an input unit configured to input sensor data obtained by measurement with a sensor; a storage unit configured to store a code assigning model to assign codes associated with characteristics of sensor data to the sensor data and an activity inferring model to infer an activity of a person wearing the sensor based on the sensor data that has been assigned codes; a processing unit; and an output unit configured to output the inferred activity in the specific measurement time period and codes assigned to the sensor data in the specific measurement time period. The step of an input unit configured to input sensor data obtained by measurement with a sensor is recited at a high level of generality, and is considered to be insignificant data gathering step. 
The claim recites “a storage unit configured to store a code assigning model to assign codes associated with characteristics of sensor data to the sensor data and an activity inferring model to infer an activity of a person wearing the sensor based on the sensor data that has been assigned codes; and a processing unit”, which are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
The claim limitation “an output unit configured to output the inferred activity in the specific measurement time period and codes assigned to the sensor data in the specific measurement time period”, which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an input unit configured to input sensor data obtained by measurement with a sensor; a storage unit configured to store a code assigning model to assign codes associated with characteristics of sensor data to the sensor data and an activity inferring model to infer an activity of a person wearing the sensor based on the sensor data that has been assigned codes; a processing unit; and an output unit configured to output the inferred activity in the specific measurement time period and codes assigned to the sensor data in the specific measurement time period are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claim 2 adds the additional element of “a display unit configured to display the inferred activity in the specific measurement time period and information on the sensor data in the specific measurement time period that has been assigned codes”. However, this limitation is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that which amounts to post-solution activity that is not sufficient to impose a meaningful limit on the identified abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claim 3, adds the additional elements of “wherein the input unit is configured to input a ground-truth of the activity in the specific measurement time period, and wherein the storage unit is configured to store the ground-truth of the activity in the specific measurement time period”. The limitation “wherein the input unit is configured to input a ground-truth of the activity in the specific measurement time period” is recited at a high level of generality, and is considered to be insignificant data gathering step. 
The limitation “wherein the storage unit is configured to store the ground-truth of the activity in the specific measurement time period”, is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function) such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 Dependent claim 4, adds the additional elements of “wherein the storage unit is configured to store a plurality of code assigning models and a plurality of activity inferring models, wherein the input unit is configured to receive selection of a code assigning model and an activity inferring model, and wherein the display unit is configured to display an inference result based on the selected code assigning model and the selected activity inferring model out of the plurality of inference results”. 
The limitations “wherein the storage unit is configured to store a plurality of code assigning models and a plurality of activity inferring models, and wherein the display unit is configured to display an inference result based on the selected code assigning model and the selected activity inferring model out of the plurality of inference results”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function) such that they amount no more than mere instructions to apply the exception using a generic computer components. 
 The limitation “wherein the input unit is configured to receive selection of a code assigning model and an activity inferring model” is recited at a high level of generality, and is considered to be insignificant data gathering step. 
The limitation “obtain a plurality of inference results about the activity in the specific measurement time period of the person wearing the sensor based on the plurality of code assigning models and the plurality of activity inferring models” is recited at a high level of generality, and add further details of the identified abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claim 5, adds the additional elements of “wherein the input unit is configured to input a parameter as the selection of a code assigning model and an activity inferring model, and wherein the display unit is configured to display an inference result based on a code assigning model associated with the input parameter and an activity inferring model associated with the code assigning model out of the plurality of inference results”. 
The limitation “wherein the display unit is configured to display an inference result based on a code assigning model associated with the input parameter and an activity inferring model associated with the code assigning model out of the plurality of inference results”, is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
 The limitation “wherein the input unit is configured to input a parameter as the selection of a code assigning model and an activity inferring model” is recited at a high level of generality, and is considered to be insignificant data gathering step. 
The limitation “wherein the plurality of code assigning models include a plurality of models each configured to assign codes associated with characteristics of sensor data to the sensor data based on a different parameter” is recited at a high level of generality, and add further details of the identified abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claim 6 adds the additional element of “wherein the display unit is configured to display information indicating a hierarchical structure of the inferred activities… and processing unit”. This limitation is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
 	The limitations “wherein the activity inferring model includes a model configured to infer lower-level activities of the person wearing the sensor based on the sensor data that has been assigned codes and a model configured to infer a higher-level activity of the person wearing the sensor based on the lower-level activities, wherein the …infer lower-level activities and a higher-level activity in the specific measurement time period of the person wearing the sensor, and” is recited at a high level of generality, and add further details of the identified abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 Dependent claims 7 and 10-13,  add further details of the identified abstract idea.  The claims are not patent eligible.
 	Dependent claim 8 adds the additional elements of “wherein the display unit is configured to display at least one of proportions of the codes assigned to the sensor data in the specific measurement time period, the codes assigned to the sensor data at individual times in the specific measurement time period, one or more sensor data in the specific measurement time period that has been assigned a code, and appropriateness of an inferred activity in the specific measurement time period as the information on the sensor data in the specific measurement time period that has been assigned codes”. This limitation is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	Dependent claim 9 adds the additional elements of “wherein the sensor data is acceleration data measured by an acceleration sensor”. This limitation is recited at a high level of generality (i.e., as a generic sensor) such that it is well-understood and conventional device previously known to the pertinent industry. Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	Independent claim 14, the claim is rejected with the same rationale as in claim 1. 

Claim Objection
5.	Claims 1-13 are objected to because of the following informalities: Claim 1 recites “a processing unit configured to infer an activity in a specific measurement time period of a person wearing the sensor..” should read “a processing unit configured to infer an activity in a specific measurement time period of the person wearing the sensor..”. Appropriate correction is required.

6.	Claims 4-5 are objected to because of the following informalities: Claim 4 recites “wherein the input unit is configured to receive selection of a code assigning model and an activity inferring model” should read “wherein the input unit is configured to receive selection of the code assigning model and the activity inferring model”. Appropriate correction is required.

7.	Claim 7 is objected to because of the following informalities: Claim 7 recites “generate an activity inferring model based on the sensor data in the specific measurement time period and a ground-truth of the activity in the specific measurement time period” should read “generate data in the specific measurement time period and the ground-truth of the activity in the specific measurement time period”. Appropriate correction is required.

8.	Claim 11 is objected to because of the following informalities: Claim 11 recites “generate a code assigning model based on sensor data in a case where a predetermined condition is satisfied” should read “generate the code assigning model based on sensor data in a case where a predetermined condition is satisfied”. Appropriate correction is required.

Claim Interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9. 	Claims 1-13 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	Claims 1-8 and 11 limitation use the terms “an input unit, a storage unit, a processing unit, an output unit, a display unit” that are generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the terms “an input unit, a storage unit, a processing unit, an output unit, a display unit” or the generic placeholder are modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the terms “an input unit, a storage unit, a processing unit, an output unit, a display unit” or the generic placeholder are not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the terms “an input unit, a storage unit, a processing unit, an output unit, a display unit” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the terms “an input unit, a storage unit, a processing unit, an output unit, a display unit” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the terms “an input unit, a storage unit, a processing unit, an output unit, a display unit” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the terms “an input unit, a storage unit, a processing unit, an output unit, a display unit” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this particular case:
Regarding claims 1-8 and 11, the limitations “an input unit, a processing unit, an output unit”, appear to corresponds to a structure or hardware (CPU), as indicated in the original specification (Pages 8-9).
The limitation “a storage unit”, appears to correspond to a structure or hardware (HDD or Flash memory), as indicated in the original specification (Page 9).
The limitation “a display unit”, appears to correspond to a structure or hardware (PC or smartphone display), as indicated in the original specification (Page 9).


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blackadar et al. US 2015/0119728 (hereinafter, Blackadar), in view of Balakrishnan et al. US 2015/0362519 (hereinafter, Balakrishnan).

11.  	Regarding claim 1, Blackadar discloses a ground-truth data creation support system comprising: 
 	an input unit configured to input sensor data obtained by measurement with a sensor ([0078]: receive acceleration data from accelerometer 130 and process the received data); 
 	a storage unit configured to store a code assigning model to assign codes associated with characteristics of sensor data to the sensor data and an activity inferring model to infer an activity of a person wearing the sensor based on the sensor data that has been assigned codes ([0073]: a health monitor 100 may comprise an intelligent activity monitor, as depicted in the exploded view of FIG. 1A…the health monitor 100 may be attached to, or supported by, a subject (e.g., strapped to a wrist, ankle, or appendage, clipped to an article of clothing…[0084]-[0085]: a health monitor 100 may include memory 120 that is external to and accessible to the processor 110. The memory 120 may, for example, be used to store and/or buffer raw data from accelerometer 130, machine-readable instructions for processor 110, program data used by the processor for processing accelerometer data, and/or activity data representative of an activity…the memory may also be used to store information pertinent to a user, e.g., user weight, height, gender, age, training goals, specific workout plans, activity-specific data for a user that may be used to identify an activity performed by the user or process data representative of an identified activity…, the memory 120 may store tables of metabolic equivalents (METs), calibration values, and health guideline data that is used to determine health benefit levels for various activities….[Further], [0194], [0214]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…Referring again to FIG. 9A, a filled activity buffer 910 is depicted. The example activity buffer shown spans 20 time intervals, and a data entry for each time interval includes two pieces of information (health credit values and activity type). For the example shown, the first data entry 912 indicates that a first activity type that is identified by the bit sequence (0110) (e.g., running according to the example of FIG. 8A)...The filled activity buffer 910 shows that the first type of activity was maintained for five time intervals. In the third time interval, represented as the third entry 914, the intensity level at which the subject performed the activity was increased, so that the subject received two health credits for the activity during that time interval. Two health credits were also awarded during the fourth time interval. In the sixth time interval, a second type of activity, defined by the bit sequence (0011) was performed by the subject. This activity (e.g., walking) received no health credit. For example, the walking may have been at too slow a pace or may not have lasted for the full time interval. In the following time interval, the subject was in a resting state, represented by the bit sequence (0001). See also [0073], [0209]); a lookup data table 802 describes activity types that are identified by the bit sequence such as (0110) (e.g., running), and/or the bit sequence (0011) (e.g., walking), and/or the bit sequence (0001) (e.g., resting) is/are interpreted as equivalent to a code assigning model to assign codes associated with characteristics of sensor data to the sensor data and an activity inferring model to infer an activity of a person wearing the sensor;
 	a processing unit configured to infer an activity in a specific measurement time period of a person wearing the sensor, based on sensor data in the specific measurement time period, the code assigning model, and the activity inferring model ([0214], Fig. 8A: Referring again to FIG. 9A, a filled activity buffer 910 is depicted. The example activity buffer shown spans 20 time intervals, and a data entry for each time interval includes two pieces of information (health credit values and activity type). For the example shown, the first data entry 912 indicates that a first activity type that is identified by the bit sequence (0110) (e.g., running according to the example of FIG. 8A)...The filled activity buffer 910 shows that the first type of activity was maintained for five time intervals. In the third time interval, represented as the third entry 914, the intensity level at which the subject performed the activity was increased, so that the subject received two health credits for the activity during that time interval. Two health credits were also awarded during the fourth time interval. In the sixth time interval, a second type of activity, defined by the bit sequence (0011) was performed by the subject. This activity (e.g., walking) received no health credit. For example, the walking may have been at too slow a pace or may not have lasted for the full time interval. In the following time interval, the subject was in a resting state, represented by the bit sequence (0001));  and 
 	an output unit configured to output the inferred activity in the specific measurement and codes assigned to the sensor data in the specific measurement ([0194], [0209]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…For the example shown in FIG. 8B, at least two activity types were identified during the generation of the health-credit data stream 805. The first activity type is represented by the bit sequence 0110, which corresponds to a running activity type according to the example shown in FIG. 8A. A second activity type, having the bit sequence 0001, corresponds to a resting state of the subject. See also [0214)).
	Blackadar does not disclose:
 	an output unit configured to output the inferred activity in the specific measurement time period and codes assigned to the sensor data in the specific measurement time period.  
 	However, Balakrishnan discloses:
 	 an output unit configured to output the inferred activity in the specific measurement time period and codes assigned to the sensor data in the specific measurement time period ([0232]-[0245]: FIGS. 18-20 illustrate example event identification within signal streams for shoe based sensors… Labels 0-13 may represent various detected events within the signal stream. For example, the labels may represent the following detected events or states: 0) Jump right strike 1) Jump left strike 2) Jump left launch 3) Jump right launch 4) Integral of right X acc above threshold 5) Integral of left X acc below threshold 6) Jump left strike 7) Jump right strike  8) and 10) Minimum derivative left Z acc 9) and 11) Minimum derivative right Z acc 12) Integral of left X acc above threshold 13) Integral of right X acc below threshold).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar to use an output unit configured to output the inferred activity in the specific measurement time period and codes assigned to the sensor data in the specific measurement time period as taught by Balakrishnan. The motivation for doing so would have been in order to track and display different activities of a person efficiently (Balakrishnan, [0009], [0214]).

12.	Regarding claim 14, the claim is rejected with the same rationale as in claim 1. 

13.	Regarding claim 2, Blackadar in view of Balakrishnan disclose the ground-truth data creation support system according to claim 1 as disclosed above. 
 	Blackadar further discloses a display unit configured to display the inferred activity in the specific measurement and information on the sensor data in the specific measurement that has been assigned codes ([0194], [0209]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…For the example shown in FIG. 8B, at least two activity types were identified during the generation of the health-credit data stream 805. The first activity type is represented by the bit sequence 0110, which corresponds to a running activity type according to the example shown in FIG. 8A. A second activity type, having the bit sequence 0001, corresponds to a resting state of the subject. See also [0214)).
	Blackadar does not disclose:
 	a display unit configured to display the inferred activity in the specific measurement time period and information on the sensor data in the specific measurement time period that has been assigned codes.  
 	However, Balakrishnan discloses:
 	 a display unit configured to display the inferred activity in the specific measurement time period and information on the sensor data in the specific measurement time period that has been assigned codes ([0232]-[0245], Figs. 18-20).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar to use a display unit configured to display the inferred activity in the specific measurement time period and information on the sensor data in the specific measurement time period that has been assigned codes as taught by Balakrishnan. The motivation for doing so would have been in order to track and display different activities of a person efficiently (Balakrishnan, [0009], [0214]).

14.	Regarding claim 3, Blackadar in view of Balakrishnan disclose the ground-truth data creation support system according to claim 2 as disclosed above. 
 	Blackadar further discloses wherein the input unit is configured to input a ground-truth of the activity in the specific measurement time period, and wherein the storage unit is configured to store the ground-truth of the activity in the specific measurement time period ([0164], [0133], [0240]: activities may be stored by a health monitor for subsequent identification by a user. For example, after downloading data from the health monitor to a computing device, the user may be prompted to identify an activity type associated with a feature set for which the health monitor was unable to recognize the activity. The identification may be based upon the time at which the activity was performed…, once identified by a user, stored data for the activity may be analyzed for health benefits. The health monitor may be subsequently updated to recognize the newly-identified activity type. See also [0085], [0131]-[0132]).

15.	Regarding claim 4, Blackadar in view of Balakrishnan disclose the ground-truth data creation support system according to claim 3 as disclosed above. 
 	Blackadar further discloses wherein the storage unit is configured to store a code assigning model and activity inferring model, wherein the processing unit is configured to obtain a plurality of inference results about the activity in the specific measurement time period of the person wearing the sensor based on the code assigning model and the activity inferring model ([0084]-[0085], [0164]: a health monitor 100 may include memory 120 that is external to and accessible to the processor 110. The memory 120 may, for example, be used to store and/or buffer raw data from accelerometer 130 and/or physiological sensor 154, machine-readable instructions for processor 110, program data used by the processor for processing accelerometer data and/or physiological data, and/or activity data representative of an activity…the memory may also be used to store information pertinent to a user, e.g., user weight, height, gender, age, training goals, specific workout plans, activity-specific data for a user that may be used to identify an activity performed by the user or process data representative of an identified activity…, [Further], [0125], [0128]: FIG. Fig. 3: upon the identification of an activity type, the inference engine 320 may provide a control signal 322 to a multiplexor 330 to route the characteristic features 312 to an appropriate activity engine 340-1, 340-2, . . . , 340-n for further data processing. Each activity engine may, for example, be configured to process received characteristic features according to activity-specific algorithms (e.g., algorithms for running, walking, swimming, biking, etc.) to calculate one or more parameters descriptive of the activity…a health monitor may additionally or alternatively compute and/or store other data, e.g., activity type, maximum speed, average speed, distance traveled, number of steps, maximum caloric burn rate, average caloric burn rate, time of day etc…[Furthermore], [0194], [0214]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…Referring again to FIG. 9A, a filled activity buffer 910 is depicted. The example activity buffer shown spans 20 time intervals, and a data entry for each time interval includes two pieces of information (health credit values and activity type). For the example shown, the first data entry 912 indicates that a first activity type that is identified by the bit sequence (0110) (e.g., running according to the example of FIG. 8A)...The filled activity buffer 910 shows that the first type of activity was maintained for five time intervals. In the third time interval, represented as the third entry 914, the intensity level at which the subject performed the activity was increased, so that the subject received two health credits for the activity during that time interval. Two health credits were also awarded during the fourth time interval. In the sixth time interval, a second type of activity, defined by the bit sequence (0011) was performed by the subject. This activity (e.g., walking) received no health credit. For example, the walking may have been at too slow a pace or may not have lasted for the full time interval. In the following time interval, the subject was in a resting state, represented by the bit sequence (0001));  
 	wherein the input unit is configured to receive selection of a code assigning model and an activity inferring model, and wherein the display unit is configured to display an inference result based on the selected code assigning model and the selected activity inferring model out of the plurality of inference results ([0185]-[0186]:  when a non-recognizable activity is found to be not similar to a recognizable activity, then a health monitor may assign 622 an unknown activity type for the activity. In some embodiments, a reserved character designation or bit sequence may be used for unknown activity types. For example, a bit sequence of all zeros (0000) may be assigned for an unknown activity type, though any other designation may be used. The reserved designation may later be used by the health monitor to identify periods of time in which unknown activities were performed…[0125], [0128], [0214]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…Referring again to FIG. 9A, a filled activity buffer 910 is depicted. The example activity buffer shown spans 20 time intervals, and a data entry for each time interval includes two pieces of information (health credit values and activity type). For the example shown, the first data entry 912 indicates that a first activity type that is identified by the bit sequence (0110) (e.g., running according to the example of FIG. 8A)...The filled activity buffer 910 shows that the first type of activity was maintained for five time intervals. In the third time interval, represented as the third entry 914, the intensity level at which the subject performed the activity was increased, so that the subject received two health credits for the activity during that time interval. Two health credits were also awarded during the fourth time interval. In the sixth time interval, a second type of activity, defined by the bit sequence (0011) was performed by the subject. This activity (e.g., walking) received no health credit. For example, the walking may have been at too slow a pace or may not have lasted for the full time interval. In the following time interval, the subject was in a resting state, represented by the bit sequence (0001)). Further, Balakrishnan also discloses wherein the storage unit is configured to store a code assigning model and activity inferring model, wherein the processing unit is configured to obtain a plurality of inference results about the activity in the specific measurement time period of the person wearing the sensor based on the code assigning model and the activity inferring model, wherein the input unit is configured to receive selection of a code assigning model and an activity inferring model, and wherein the display unit is configured to display an inference result based on the selected code assigning model and the selected activity inferring model out of the plurality of inference results ([0014]-[0016], [0185]-[0186], [0232]-[0244] and Figs. 18-20). Blackadar in view of Balakrishnan does not disclose storing a plurality of code assigning models and a plurality of activity inferring models. However, storing a plurality of code assigning models and a plurality of activity inferring models would have been obvious to one ordinary skill in the art based on the teaching of Blackadar in view of Balakrishnan.

16.	Regarding claim 5, Blackadar in view of Balakrishnan disclose the ground-truth data creation support system according to claim 4 as disclosed above. 
 	Blackadar further discloses wherein the code assigning model configured to assign codes associated with characteristics of sensor data to the sensor data based on a different parameter, wherein the input unit is configured to input a parameter as the selection of a code assigning model and an activity inferring model ([Further], [0125], [0128]: FIG. Fig. 3: upon the identification of an activity type, the inference engine 320 may provide a control signal 322 to a multiplexor 330 to route the characteristic features 312 to an appropriate activity engine 340-1, 340-2, . . . , 340-n for further data processing. Each activity engine may, for example, be configured to process received characteristic features according to activity-specific algorithms (e.g., algorithms for running, walking, swimming, biking, etc.) to calculate one or more parameters descriptive of the activity…a health monitor may additionally or alternatively compute and/or store other data, e.g., activity type, maximum speed, average speed, distance traveled, number of steps, maximum caloric burn rate, average caloric burn rate, time of day etc…[Further], [0164], [0194], [0214]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…Referring again to FIG. 9A, a filled activity buffer 910 is depicted. The example activity buffer shown spans 20 time intervals, and a data entry for each time interval includes two pieces of information (health credit values and activity type). For the example shown, the first data entry 912 indicates that a first activity type that is identified by the bit sequence (0110) (e.g., running according to the example of FIG. 8A)...The filled activity buffer 910 shows that the first type of activity was maintained for five time intervals. In the third time interval, represented as the third entry 914, the intensity level at which the subject performed the activity was increased, so that the subject received two health credits for the activity during that time interval. Two health credits were also awarded during the fourth time interval. In the sixth time interval, a second type of activity, defined by the bit sequence (0011) was performed by the subject. This activity (e.g., walking) received no health credit. For example, the walking may have been at too slow a pace or may not have lasted for the full time interval. In the following time interval, the subject was in a resting state, represented by the bit sequence (0001). See also ([0185]-[0186]); and 
 	wherein the display unit is configured to display an inference result based on a code assigning model associated with the input parameter and an activity inferring model associated with the code assigning model out of the plurality of inference results ([0214]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…Referring again to FIG. 9A, a filled activity buffer 910 is depicted. The example activity buffer shown spans 20 time intervals, and a data entry for each time interval includes two pieces of information (health credit values and activity type). For the example shown, the first data entry 912 indicates that a first activity type that is identified by the bit sequence (0110) (e.g., running according to the example of FIG. 8A)...The filled activity buffer 910 shows that the first type of activity was maintained for five time intervals. In the third time interval, represented as the third entry 914, the intensity level at which the subject performed the activity was increased, so that the subject received two health credits for the activity during that time interval. Two health credits were also awarded during the fourth time interval. In the sixth time interval, a second type of activity, defined by the bit sequence (0011) was performed by the subject. This activity (e.g., walking) received no health credit. For example, the walking may have been at too slow a pace or may not have lasted for the full time interval. In the following time interval, the subject was in a resting state, represented by the bit sequence (0001)). Further, Balakrishnan also discloses wherein the code assigning model configured to assign codes associated with characteristics of sensor data to the sensor data based on a different parameter, wherein the input unit is configured to input a parameter as the selection of a code assigning model and an activity inferring model; and wherein the display unit is configured to display an inference result based on a code assigning model associated with the input parameter and an activity inferring model associated with the code assigning model out of the plurality of inference results ([0014]-[0016], [0185]-[0186], [0232]-[0244] and Figs. 18-20).  Blackadar in view of Balakrishnan does not disclose plurality of code assigning models include a plurality of models. However, wherein plurality of code assigning models include a plurality of models would have been obvious to one ordinary skill in the art based on the teaching of Blackadar in view of Balakrishnan.

17.	Regarding claim 7, Blackadar in view of Balakrishnan disclose the ground-truth data creation support system according to claim 3 as disclosed above. 
 	Blackadar further discloses wherein the processing unit is configured to: generate an activity inferring model based on the sensor data in the specific measurement time period and a ground-truth of the activity in the specific measurement time period; and update the activity inferring model stored in the storage unit with the generated activity inferring model ([0164], [0133], [0240]: The user may, for example, be notified that a non-recognizable activity occurred at a specific date and time and for a duration, and then the user may be queried to identify the activity…, the user may then identify the activity, which will in turn associate a set of characteristic features 312 with the previously non-recognized activity…, a list of possible activities having a similar caloric burn rate may be presented to a user, so that the user may select an activity from the list…The upgrading of the inference engine 320 and/or activity engine 340 may, for example, comprise transmitting new data structures and/or code to the processor 110 for use in recognizing the new activity. See [0085], [0131]-[0132]). See also Balakrishnan ([0123]-[0125], [0129], [0251]).

18.	Regarding claim 8, Blackadar in view of Balakrishnan disclose the ground-truth data creation support system according to claim 2 as disclosed above. 
 	Blackadar further discloses wherein the display unit is configured to display at least one of proportions of the codes assigned to the sensor data in the specific measurement, the codes assigned to the sensor data at individual times in the specific measurement, one or more sensor data in the specific measurement time period that has been assigned a code, and appropriateness of an inferred activity in the specific measurement as the information on the sensor data in the specific measurement that has been assigned codes ([0194], [0209]: FIG. 8A shows an illustrative example of a lookup data table 802 that may be used to determine METs…For the example shown in FIG. 8B, at least two activity types were identified during the generation of the health-credit data stream 805. The first activity type is represented by the bit sequence 0110, which corresponds to a running activity type according to the example shown in FIG. 8A. A second activity type, having the bit sequence 0001, corresponds to a resting state of the subject. See also [0214)).
 	Blackadar does not disclose:
 	wherein the display unit is configured to display at least one of proportions of the codes assigned to the sensor data in the specific measurement time period.  
 	However, Balakrishnan discloses:
 	 wherein the display unit is configured to display at least one of proportions of the codes assigned to the sensor data in the specific measurement time period ([0232]-[0245], Figs. 18-20).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar to use wherein the display unit is configured to display at least one of proportions of the codes assigned to the sensor data in the specific measurement time period as taught by Balakrishnan. The motivation for doing so would have been in order to track and display different activities of a person efficiently (Balakrishnan, [0009], [0214]).

19.	Regarding claim 9, Blackadar in view of Balakrishnan disclose the ground-truth data creation support system according to claim 1 as disclosed above. 
 	Blackadar further discloses wherein the sensor data is acceleration data measured by an acceleration sensor ([0008]).

20.	Regarding claim 10, Blackadar in view of Balakrishnan disclose the ground-truth data creation support system according to claim 1 as disclosed above. 
 	Blackadar further discloses wherein the code assigning model is a model configured to cluster the sensor data based on feature values and assign cluster identifiers as the codes ([0125], [0132], [0165], Figs. 3, 8A).

21.	Regarding claim 11, Blackadar in view of Balakrishnan disclose the ground-truth data creation support system according to claim 1 as disclosed above. 
 	Blackadar further discloses wherein the processing unit is configured to: generate a code assigning model based on sensor data in a case where a predetermined condition is satisfied; and update the code assigning model stored in the storage unit with the generated code assigning model ([0164], [0193], [0214], Figs. 8A).

22.	Regarding claim 12, Blackadar in view of Balakrishnan disclose the ground-truth data creation support system according to claim 11 as disclosed above. 
 	Blackadar further discloses wherein the predetermined condition is at least either one of a condition that a predetermined amount of new sensor data is input and a condition that sensor data on a new person is input ([0164], [0193], [0214], [0253], Figs. 8A). See also Balakrishnan ([0232]-[0246]).

23.	Regarding claim 13, Blackadar in view of Balakrishnan disclose the ground-truth data creation support system according to claim 1 as disclosed above. 
 	Blackadar further discloses infer an activity of a person wearing the sensor based on frequency of appearance of the sensor data in the specific measurement time period ([0105], [0237]: FIG. 8A).
 	Blackadar does not disclose:
 	wherein the activity inferring model is a model configured to infer an activity of a person wearing the sensor based on frequency of appearance of the codes assigned to the sensor data in the specific measurement time period.  
 	However, Balakrishnan discloses:
 	 wherein the activity inferring model is a model configured to infer an activity of a person wearing the sensor based on frequency of appearance of the codes assigned to the sensor data in the specific measurement time period ([0232]-[0245], Figs. 18-20: the set of events identified by labels 0-13 may correspond to a jumping jack action template. Accordingly, when a set of events matching events 0-13 are detected in a specified order and/or timing, the system may determine that the user has completed one jumping jack).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar to use wherein the activity inferring model is a model configured to infer an activity of a person wearing the sensor based on frequency of appearance of the codes assigned to the sensor data in the specific measurement time period as taught by Balakrishnan. The motivation for doing so would have been in order to track and display different activities of a person efficiently (Balakrishnan, [0009], [0214]).


24.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blackadar, in view of Balakrishnan, in further view of Sobol et al. US 2019/0209022 (hereinafter, Sobol).

25.	Regarding claim 6, Blackadar in view of Balakrishnan disclose the ground-truth data creation support system according to claim 3 as disclosed above. 
 	Blackadar further discloses wherein the activity inferring model includes a model configured to infer lower-level activities of the person wearing the sensor based on the sensor data that has been assigned codes and a model configured to infer a higher-level activity of the person wearing the sensor ([0193], [0214]-[0215], FIG. 8A).
 	Blackadar does not disclose:
 	wherein the activity inferring model includes a model configured to infer lower-level activities of the person wearing the sensor based on the sensor data that has been assigned codes and a model configured to infer a higher-level activity of the person wearing the sensor based on the lower-level activities, wherein the processing unit is configured to infer lower-level activities and a higher-level activity in the specific measurement time period of the person wearing the sensor and wherein the display unit is configured to display information indicating a hierarchical structure of the inferred activities.  
 	However, Balakrishnan discloses:
 	 wherein the activity inferring model includes a model configured to infer lower-level activities of the person wearing the sensor based on the sensor data that has been assigned codes and a model configured to infer a higher-level activity of the person wearing the sensor based on the lower-level activities, wherein the processing unit is configured to infer lower-level activities and a higher-level activity in the specific measurement time period of the person wearing the sensor ([0232]-[0245], Figs. 18-20: the set of events identified by labels 0-13 may correspond to a jumping jack action template. Accordingly, when a set of events matching events 0-13 (i.e., lower-level activity) are detected in a specified order and/or timing, the system may determine that the user has completed one jumping jack (i.e., higher-level activity)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar to use wherein the activity inferring model includes a model configured to infer lower-level activities of the person wearing the sensor based on the sensor data that has been assigned codes and a model configured to infer a higher-level activity of the person wearing the sensor based on the lower-level activities, wherein the processing unit is configured to infer lower-level activities and a higher-level activity in the specific measurement time period of the person wearing the sensor as taught by Balakrishnan. The motivation for doing so would have been in order to analyzing the relationship among different activities of a person efficiently (Balakrishnan, [0009], [0214]).
	Blackadar in view of Balakrishnan does not disclose:
 	wherein the display unit is configured to display information indicating a hierarchical structure of the inferred activities.  
 	However, Sobol discloses:
 	 wherein the display unit is configured to display information indicating a hierarchical structure of the inferred activities ([0271]: Fig. 11A, a representative program structure shows a hierarchical way to identify and classify various movements that may be used to correlate measurements taken from various forms of sensor data).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Blackadar in view of Balakrishnan to use wherein the display unit is configured to display information indicating a hierarchical structure of the inferred activities as taught by Sobol. The motivation for doing so would have been in order to show a hierarchical way to identify and classify various movements that may be used to correlate measurements taken from sensor (Sobol, [0271]).


Conclusion

26.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864